*931It was also a proper exercise of discretion to deny defendant’s motion for a separate trial. Where, as here, "proof against the defendants is supplied by the same evidence, only the most cogent reasons warrant a severance” (People v Bornholdt, 33 NY2d 75, 87, cert denied sub nom. Victory v New York, 416 US 905). Defendant failed to offer any compelling reason to support her motion (see, People v Coelho, 124 AD2d 1007).
We have reviewed the record and find that the evidence was legally sufficient to support the verdict, and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We also conclude that defendant’s attorney provided meaningful representation (see, People v Lane, 60 NY2d 748; People v Baldi, 54 NY2d 137).
The remaining issues raised by defendant are not preserved for appellate review (CPL 470.05 [2]), and do not merit review in the interest of justice (CPL 470.15 [6]). (Appeal from judgment of Monroe County Court, Celli, J. — criminal possession of controlled substance, first degree.) Present — Dillon, P. J., Denman, Green, Lawton and Davis, J J.